19-11711-scc        Doc 221       Filed 07/27/21 Entered 07/27/21 13:38:10                   Main Document
                                               Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                                    Chapter 7
    THE D&M CAPITAL GROUP, LLC,
                                                                    Case No. 19-11711-scc
                             Debtor.

    ORDER AUTHORIZING THE CHAPTER 7 TRUSTEE TO TERMINATE THE D&M
      CAPITAL GROUP, LLC 401K PROFIT SHARING PLAN AND FOR RELATED
                                 RELIEF

         Upon the motion (the “Motion”)1 of Alan Nisselson, trustee (the “Trustee”) for the

chapter 7 estate of The D&M Capital Group, LLC (“D&M Capital”), for entry of an order

pursuant to 11 U.S.C. §§ 105 and 704(a)(11), authorizing the Trustee to (i) terminate the The

D&M Capital Group, LLC 401K Profit Sharing Plan (the “Plan”); (ii) pay the Termination

Service Fee, and (iii) pay the remaining Plan-related administrative expenses; and the Court

having jurisdiction to consider the Motion and the relief requested therein; and the Motion and

the relief requested in the Motion being a core proceeding; and venue being proper before this

Court; and due and sufficient notice of the Motion having been given under the particular

circumstances, as evidenced by the Affidavit of Service filed with the Court on July 7, 2021

[Doc. 219-5]; and it appearing that no other or further notice need be provided;

         And no objection to the Motion having been filed or served; and a hearing to consider

the Motion having been scheduled for July 29, 2021 (the “Hearing”); and a Certificate of No

Objection Pursuant to Local Rule 9075-2 regarding the Motion having been filed on July 27,

2021 [Doc. 220], and the Hearing having been cancelled pursuant to the Court’s direction;




1
 All capitalized terms used but not otherwise defined herein shall have the same meanings ascribed to them in the
Motion.


{11942024:2}
19-11711-scc      Doc 221     Filed 07/27/21 Entered 07/27/21 13:38:10             Main Document
                                           Pg 2 of 2



         And this Court having determined that the relief requested in the Motion is in the best

interests of D&M Capital, its creditors, all Plan Participants, and all parties in interest; and the

Court having determined that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and upon all of the proceedings had before this Court and

after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.     The Motion is granted as set forth herein.

         2.     The Trustee is authorized to enter into the Termination Retainer Agreement and

terminate the Plan.

         3.     The Trustee is authorized to pay the Termination Service Fee as described in the

Motion.

         4.     The Trustee is authorized to pay the Invoice Amount as described in the Motion.


Dated: New York, New York
       July 27, 2021

                                              /S/ Shelley C. Chapman
                                              UNITED STATES BANKRUPTCY JUDGE




{11942024:2}                                 2
